Citation Nr: 0921281	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  03-01 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic service disorder (PTSD).


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to October 1969, including service in Vietnam from October 
1967 to October 1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In December 2003, the Board remanded the matter for 
additional development, including a search for a psychiatric 
evaluation that was apparently done prior to the Veteran's 
release from service.  In March 2006 the Board remanded the 
matter for acquisition of a compensation and pension (C&P) 
psychiatric examination.  In its March 2006 remand the Board 
also requested that a list of verified stressors be developed 
and inserted in the claims file.  A psychiatric examination 
was duly conducted in December 2007, but the RO failed to 
include a list of verified stressors in the claims file.  
Consequently, the matter was again remanded in May 2008 for 
additional development.  The matter is now ready for review.


FINDING OF FACT

The Veteran was exposed to incoming mortar and rocket attacks 
during his tour of duty in Vietnam, but he has never been 
diagnosed with or treated for PTSD, and probative medical 
evidence, which is not contracted by any other medical 
evidence, instructs that he does not meet the criterion for a 
diagnosis of PTSD.


CONCLUSION OF LAW

An acquired psychiatric disorder, claimed as posttraumatic 
stress disorder, was not incurred during active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303(c), 4.9, 4.127 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for PTSD, which he 
attributes to his year of service in Vietnam during the 
Vietnam conflict.  He reports that he "volunteered to ride 
in to Saigon on a jeep" during the 1968 Tet Offensive.  He 
also reports that his company "received in coming mortar and 
rocket fire on numerous occasions because we were an 
ammunition depot."  He reports that this was at Cat Lai in 
1967 and 1968, and provided the names of two casualties.  
Even so, he admits that "Vietnam didn't cause all of [his] 
problems."

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with §4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  

Service personnel records confirm that the Veteran was in 
Vietnam during the 1968 Tet offensive.  During his entire 
tour of duty in Vietnam from October 1967 until October 1968 
his principal duty was as a document clerk with a 
transportation company and that his conduct and efficiency 
were both rated as excellent.  After his return from Vietnam, 
he re-enlisted in February 1969 and was apparently ordered to 
Korea later that month.  However, he was absent without leave 
shortly after his re-enlistment and on several subsequent 
occasions; was reduced in rank from E4 to E1; and was 
released from service in October 1969 with the character of 
service listed as "under honorable conditions."  The reason 
and authority listed on the DD Form 214 consisted of the 
following:  Para 6b (2) AR 635-212 SPN 264.  The Separation 
Program Number (SPN) 264 indicated unsuitability, character 
and behavior disorder.

During his September 1969 separation examination the Veteran 
indicated that he was suffering or had suffered from 
depression or excessive worry.  The physician's summary and 
elaboration as to this disclosure consisted of the following:  
"worries a lot - psychiatry recommended discharge."  A 
September 1969 Mental Hygiene Certificate prepared pursuant 
to the veteran's separation from active military service 
contained the following remarks:

PERTINENT DATA:  [The veteran] is a 20 
year old PRIVATE E-1 with 33 months 
active duty marked by numerous AWOLs and 
a recent court martial in the past 6 
months.  He has a past history of 
unstable and antisocial behavior and 
recent use of drugs has been 
considerable.  A recent suicide gesture 
occurred when incarcerated pre-trial.  
[emphasis added].

DIAGNOSIS:  Passive Aggressive 
Personality, Chronic, Moderate.  
Manifested by above.  LOD: No, EPTS 
[existed prior to service].  Moderate 
Impairment.

According to the September 1969 Report of Medical 
Examination, the veteran was discharged "on recommendation 
from psychiatry."

In October 1997 the Veteran was admitted into an inpatient 
detoxification program.  Treatment providers noted that the 
Veteran's biggest drug of concern was cocaine, including 
crack cocaine.  Axis I admitting and discharge diagnosis was 
"substance abuse."  Other diagnoses were as follows:

Axis II:	None at this time
Axis III:	History of high cholesterol, and 
arthritis in his hands
Axis IV:	Moderate to Severe

In May 2007 the U. S. Army & Joint Services Records Research 
Center (JSRRC) confirmed receipt of "enemy mortar attack" 
upon the Veteran's company (124th Transportation Company, 11th 
Transportation Battalion) at Cat Lai, Vietnam, on May 6, 1968 
and May 8, 1968.  The JSRRC report further informs that one 
U.S. solder was wounded in hostile action on May 6, 1968, and 
two U.S. personnel were wounded in hostile action on May 8, 
1968.  

In December 2007 the veteran was accorded a compensation and 
pension (C&P) PTSD examination.  Diagnoses were as follows:

Axis I:		Other: Polysubstance Dependence, in Full 
Remission
Axis II:	Diagnosis Deferred
Axis V:	Global Assessment of Functioning (GAF) score: 
75

According to the examiner, the Veteran "does not show 
specific symptoms of PTSD that directly related to the 
rocket/mortar attacks in which he was in the bunker, e.g., 
severe and frequent intrusive thoughts, nightmares, avoidance 
of those cues."  The examiner added as follows:

He states that the year in Vietnam was 
the stressor rather than specific 
incidents.  This does not meet the 
first, and most essential, criterion 
for PTSD.  

He does have a few features that likely 
derive from Vietnam, such as avoidance 
of Vietnam related topics and cues, and 
emotional arousal when reminded.  
However, even if he did meet Criterion 
A for PTSD, these would not be 
sufficient for the diagnosis of PTSD.

Events such as his suicide attempts 
likely derive from his substance abuse, 
as rates of suicide are higher than 
expected for those with that disorder.

His substance abuse is more likely than 
not linked to his familial upbringing 
and his own personal abuse of alcohol 
from a very early age.  His 
rebelliousness also began premilitary.  
It is more likely than not that Vietnam 
did not bring about documented 
exacerbation of a pre-existing 
condition.  Even if it did, it would 
not qualify as PTSD but rather as 
perhaps Anxiety Disorder NOS.  

The record contains no medical evidence of a diagnosis of 
PTSD.

analysis

Preliminarily, the Board notes that the Veteran's reported 
stressors have been verified.  SPRs confirm that the Veteran 
was involved in the 1968 Tet Offensive, and a response dated 
in May 2007 from the U. S. Army & Joint Services Records 
Research Center (JSRRC) confirms receipt of "enemy mortar 
attack" upon the Veteran's company (124th Transportation 
Company, 11th Transportation Battalion) at Cat Lai, Vietnam, 
on May 6, 1968 and May 8, 1968.  The JSRRC report further 
informs that one U.S. solder was wounded in hostile action on 
May 6, 1968, and two U.S. personnel were wounded in hostile 
action on May 8, 1968.  However, there must also be a current 
disability.  38 C.F.R. § 3.303.  That said, the Board notes 
that while the in-service events relayed by the Veteran are 
verified, the Veteran does not have a diagnosis of PTSD.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(2) (While the veteran is competent to testify as 
to his in-service experiences and symptoms, where, as here, 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion).  The first requirement of 38 C.F.R. 
§ 3.304(f) is thus not met.  Service connection for PTSD must 
therefore be denied.

The Board notes that in August 2004 the Veteran reported that 
he "had psychiatric evaluations during [August 2001 to 
February 2002]" at a certain facility, and in May 2008 the 
Board remanded the matter for those records to be requested 
after any necessary authorization from the Veteran was 
obtained.  Unfortunately, the Veteran did not respond to the 
RO's August 2008 letter.  See 38 C.F.R. § 3.159 (c)(1)(i) and 
(ii) (providing that the claimant must cooperate fully with 
VA's reasonable efforts to obtain relevant records from non-
Federal agency or department custodians. . . . If necessary, 
the claimant must authorize the release of existing records 
in a form acceptable to the person, company, agency, or other 
custodian holding the records.).  The Board further notes 
that the Veteran has never alleged that he was diagnosed with 
or treated for PTSD by the named provider.  In addition, the 
Veteran's only definitive psychiatric disorder is substance 
abuse; and probative medical evidence, which is not 
contracted by any other medical evidence of record, instructs 
that this disorder is linked to his familial upbringing and 
his pre-service abuse of alcohol from a very early age.  The 
Board notes, however, that an injury or disease incurred 
during active service shall not be deemed to have been 
incurred in line of duty if such injury or disease was a 
result of drug or alcohol abuse by the claimant unless the 
use of drugs results from a service-connected disability.  38 
C.F.R. § 3.301(d) (2008).  

In accordance with the Board's remand instructions, the RO 
prepared a summary of the verified stressors and requested 
that a VA examination be scheduled.  The examination was 
scheduled but unfortunately the Veteran did not report for 
the examination.  See Supplemental Statement of the Case 
dated in April 2009.  Accordingly, the Board finds that the 
RO complied with the remand instructions and that remand for 
further development is not warranted.  

Reasonable doubt has been considered in this matter, however, 
the record does not contain an approximate balance of 
negative and positive evidence on the merits for a finding in 
the Veteran's favor.  38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter dated in November 2001, the Veteran was apprised 
of the information and evidence necessary to establish his 
claim for service connection for PTSD; of the evidence that 
VA would seek to provide; and of the information and evidence 
that he was expected to provide.  He was also apprised in 
April 2009 of how VA determines disability ratings and 
effective dates.  Although the 2009 notice was issued after 
the rating decision, since service connection is being 
denied, no disability rating or effective date will be 
assigned, so there is no possibility of any prejudice to the 
Veteran.  

Regarding the duty to assist, STRs and SPRs have been 
obtained and made a part of the record.  Private medical 
records have also been obtained and associated with the 
claims file, and the Veteran was accorded a C&P examination.  
The Board is satisfied that VA has sufficiently discharged 
its duties in this matter.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for PTSD is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


